JUSTICE GABRIEL,
dissenting.
¶ 45 The purpose of an adjudicatory hearing on dependency or neglect is to determine whether a child, "for whatever reason, lacks the benefit of adequate parental protection, care and guidance." People in Interest of O.E.P., 654 P.2d 312, 319 (Colo.1982), The adjudication requires the fact finder to determine the status of the child, that is, whether he or she is "neglected or dependent" pursuant to section 19-8-102, C.R.S. (2015). Because the proceeding focuses on the child's best interests, we have stated that a dependency or neglect adjudication is not made "as to" the child's parents but rather relates only to the child's status. See, e.g., K.D. v. People, 139 P.3d 695, 699 (Colo.2006).
[ 46 Here, the state alleged that four children were dependent or neglected because each child's environment was injurious to his or her welfare within the meaning of section 19-8-102(1)(c). The majority concludes that the district court did not err when it allowed the jury to find that the children's environment was injurious to their welfare without requiring the jury to consider or make findings regarding any of the individual acts or omissions of respondent mother, as opposed to those of any of the respondent fathers. See maj. op. 144. Based on this determination, the majority further concludes that the jury instructions in this case, which did not require the jury to make such findings, were proper. See id. '
47 Because I disagree with both of these conclusions, I respectfully dissent.
I, Analysis
11 48 In my view, the resolution of this case requires us to consider both Article 8 of the Children's Code, §§ 19-8-100.5 to -708, C.R.S. (2015), which governs dependency or neglect proceedings, and the demands of due process. Accordingly, I first address the statutory and constitutional issues, and I conclude that due process prevents an adjudication of dependency or neglect absent consideration of and findings regarding each respondent parent's acts or omissions (or, if pertinent, fault or lack thereof). I then consider whether the jury instructions at issue in this case were erroneous in light of this determination, and I conclude that they were. Finally, I offer some thoughts on the confusion engendered by the oft-cited adage that dependency or neglect adjudications are not made "as to" the parents because they relate only to the child's status. See K.D., 139 P.3d at 699. In my opinion, the requirement that the adjudication foeus on the child is not inconsistent with the need to consider and make findings regarding the cireum-stances of each parent.
A. The Children's Code
4 49 When construing a statute, we seek to effectuate the General Assembly's intent by looking to the plain meaning of the statute and considering the statutory language in the context of the statute as a whole. S. Fork Water & Sanitation Dist. v. Town of South Fork, 252 P.3d 465, 468 (Colo.2011). We must construe the entire statutory scheme to give consistent, harmonious, and sensible ef-feet to all of the statute's parts, Id. In addition, in gleaning the meaning of an ambiguous statute, we must avoid statutory constructions that conflict with the Colorado or United States Constitutions. People in Interest of O.C., 2013 CO 56, ¶ 15, 308 P.3d 1218, 1221.
1. Dependency or Neglect Proceedings
[ 50 Article 8 of the Children's Code prescribes a judicial process for state intervention into a family unit,. The process generally begins with the filing of a petition alleging that a child is neglected or dependent. See generally § 19-8-501, C.R.S. (2015) Any *1165parent alleged to have abused or neglected a child "shall be named as a respondent in the petition concerning such child." $ 19-8-502(5), C.R.S. (2015) (emphasis added). Any other parent "may" be named as a respondent if it is in the best interests of the child that the parent be named. Id. (emphasis added), In addition, the petition must state the names and residences of the child's parents (if known). § 19-8-502(2). Here, the petition named all of the children's parents (ie., respondent mother and three respondent fathers) as respondents.
{51 After the petition has been filed, the court must promptly issue a summons reciting briefly the substance of the petition and setting forth "the constitutional and legal rights" of the child and his or her parents. § 19-8-508(1), C.R.S,. (2015) The summons must require "the person or persons having the physical eustody of the child to appear." § 19-83-5088). If such persons are not the parents of the subject child, then a summons must also be issued to the parents "notifying them of the pendency of the. case and of the time and place set for hearing." Id.. In addition, upon hearing after prior notice to the parents, the court may issue temporary orders providing for the legal custody, protection, support, and medical treatment of the subject child. § 19-1-104(8)(a), C.R.S. (2015).
{52 After the petition has been filed and the requisite summonses have been issued, the court generally conducts an adjudicatory hearing to consider whether the. allegations in the petition are supported by a preponderance of the evidence. § 19-8-505(1), C.R.S., (2015). Any respondent may demand that the adjudicatory hearing occur before: a six-person jury. § 19-8-202(2), C.R.S. (2015). In addition, each respondent has the right to be represented by counsel at every stage of the proceedings. § 19-8-202(1).
158 If the fact finder ultimately determines that the allegations in the petition are not supported by a preponderance of the evidence, then the court must order the petition dismissed and the child and his or her parents discharged from any detention: or restriction previously ordered, § 19-8-505(6). If, however, the fact finder determines that the allegations of the petition are supported by a preponderance of the evidence, then the court must sustain the petition and make an order of adjudication setting forth whether the child is neglected or dependent. § 19-3-505(7)(a). Once a child has been adjudicated neglected or dependent, the court has continuing jurisdiction over that child until he or she turns twenty-one, unless the court's jurisdiction is terminated earlier by court order. § 19-3-205(1), C.R.S. (2015).
¶ 54 "[A] dependency or neglect proceeding and the resulting adjudication provides the jurisdictional bases for State intervention to assist the parents and, child in establishing a relationship and home environment that will preserve the family unit." People in Interest of A.M.D., 648 P.2d 625, 640 (Colo. 1982). After the court enters an order adjudicating the child neglected or dependent, it must hold a dispositional hearing. See § 19-B-505(7)(b). Except when the proposed disposition is the termination of the parent-child legal relationship, the court must approve an appropriate treatment plan "involving the child named and each respondent named and served in the action." §,19-3-508(1)(e)(), C.R.S8. (2015). '
2, Due Process
155 As the foregoing makes clear, although the adjudication focuses on the status of the child, the process subjects the parents to the jurisdiction and orders of the court from the time the petition is filed and the summonses are issued throughout the pen-dency of the case, Accordingly, although courts sometimes laud the "helpful and remedial" purposes of dependency or neglect proceedings "in preserving and mending familial ties," A.M.D., 648 P.2d at 640, adjudicatory proceedings can have a substantial impact on the lives of respondent parents, and the orders resulting from an adjudication can significantly interfere with the "fundamental liberty interest of natural parents in the care, custody, and management of their child," Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); accord L.L. v. People, 10 P.3d 1271, 1275-76 (Colo. 2000) (citing Trowel v.. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley v. Illinois,, 405 U.S. 645, 651, 92 S.Ct. *11661208, 31 L.Ed.2d 551 (1972)); see also Robinson v. People, 173 Colo. 113, 476 P.2d 262, 265 (1970) (explaining that although depen-deney or neglect proceedings result in neither a fine nor imprisonment, "the interest of the 'state must be exercised without denial of fundamental fairness as required by due process of the Fourteenth Amendment").
1 56 For example, an adjudication suggests failures of parenting by respondent parents, and prior adjudications are often cited in subsequent dependency or neglect proceedings in support of the need for continued state intervention in a family's life. Cf. A.M.D., 648 P.2d at 643 (Quinn, J., concurring in part and dissenting in part) (noting that at the dependency phase of the case, the state "seeks judicial intervention into the parental relationship due to alleged defaleations of the parent").
T 57 Slmﬂarly, an adjudication has real legal consequences for & parent, Who at best must comply with a court-ordered treatment plan and at worst faces the termination of his or her parent-child legal relationship. See § 19-83-6804, C.R.S. (2015) (setting forth the criteria for terminating the parent-child relationship).
158 In my view, to justify imposing such consequences sand obligations on a. parent, due process demands that we mterpret 'the Children's Codé in a way that requn‘es the fact finder to consider and make findings regarding the acts or omissions (or, if pertu-nent, the fault or lack thereof) of each respondent parent I reach this conclusion for several reasons.
59 First, I am aware of no area of law in which a state may interfere with a person's fundamental rights without considering and making findings regarding the acts or omissions of that person that justify such interference. - <
1 60 Second, as noted above, section 19-8 508(1)(e)(I) mandates that except when the proposed disposition is termination of the parent-child legal relationship, the court "shall approve an appropriate treatment plan involving the child named and each respondent named and served in the action." This section "presupposes an adjudication of the child relative to each parent" because "the court does not have the power 'to impose a treatment plan on a parent when the child has not been found to be dependent and neglected by that parent." People in Interest of S.G.L., 214 P.3d 580, 583 (Colo.App.2009) (emphasis added); see also People in Interest of U.S., 121 P.3d 326, 328 (Colo.App.2005) (noting that a juvenile court cannot "Impose a treatment plan on a parent when the child has not been found to be dependent and neglected by that parent").
¶ 61 Third, divisions of the court of appeals have made clear that "[elach parent has the right to a jury determination as to whether the disputed factual averménts in a petition are proved." S.G.L., 214 P.3d at 588; accord People in Interest of A.M., 786 P.2d 476, 479 In A.M., 786 P.2d at 479, for example, a mother admitted to allegations of abuse in a dependency or neglect petition and did not contest that the children at issue lacked proper parental care through no fault of her-own. The division concluded, however,; that 'the mother's admissions were legally insufficient to sustain 'the allegations because, among other things, the father denied those allegations. Id. As the 'division observed, by basing the adjudication solely on the mother's no-fault adm1ss1on,
the 'court effectwely denied the father his day in court, deprived him of the opportunity to require the presentation of and to challenge evidence offered to sustain the petition, to confront and cross-examine the mother as to the basis for her ostensible belief as to the children's present status, and to present evidence controverting the petition's allegations. Yet, despite having been denied those fundamental rights, the father's home and his relationship with his children were made the focus of the state's intrusive intervention under the treatment plan.
Id. at 480; see also People in Interest of T.R.W., 759 P.2d 768, 771 (Colo.App.1988) (explaining that to "permit an adjudication of dependency and neglect on the basis of a non-custodial parent's admission ... where the finder of fact has determined that the child is not dependent and neglected with respect to the custodial parent would produce *1167an absurd result and contravene the purposes of the Children's Code”) (emphasis added).
[ 62 In my view, these cases properly balanced the adjudicatory hearing's primary concern for the child's welfare against the parents' fundamental rights to the care, custody, and control of their children and to due process. Thus, these cases correctly concluded that a fact finder in an adjudicatory hearing must consider the acts, omissions, and circumstances of each respondent parent. If such consideration were not required, then a stipulation by one parent that a child was neglected or dependent would always support a dependency or neglect adjudication against the other parent, regardless of the other parent's acts, omissions, or cireumstances. For the reasons set forth above, I believe that such a seenario would violate the other parent’s-fundamental rights and due process.
T 63 Accordingly, I conclude, contrary to the majority, that the Children's Code and due process require the fact finder in an adjudicatory proceeding to consider and make findings regarding the acts, omissions, and cireumstances of each respondent parent before adjudicating a child dependent or neglected.
11 64 For two reasons, I am not persuaded otherwise by the majority's determination that the language of section 19-8-102(1) shows that the fact finder is not required to make such findings, which the majority characterizes as findings of parental fault, when the state alleges an injurious environment under that section.
1I 65 First, the question of whether the fact finder must make findings regarding the individual acts or omissions of each respondent parent is analytically distinct from whether section 19-8-102(1)(c) reqmres a showing of fault.
[ 66 Second, it is not clear to me that the General Assembly intended to omit from seetion 19-8-102(1)(c) any requirement of action or inaction: on the part 'of the respondent parent. As the majority correctly observes, sections 19-38-102(1)(a), (b), (d), (F), and (g) all implicate some conduct (or fault) of either the parents or the child. Maj. op. 1% 85-86. From this premise, the majority concludes that the General Assembly intentionally omitted from section 19-8-102(1)(c) a requirement of showing parental fault. Maj. op. 136. The General Assembly, however, also did not include "no fault" language in section 19-8-102(1)(c), as it did in section 19-3-102(1)(e). Accordingly, although the majority states that respondent mother's argument (Me., that consideration of and findings regarding her individual cireumstances are required) would add a fault requirement to section 19-8-102(1)(c), maj. op. T 37, the majority itself is reading into section 19-3-102(1)(c) a no-fault provision. I would do neither. Instead, I view section 19-8-102(1)(c) as ambiguous, and I perceive nothing in the language of that section, or in the Children's Code generally, that precludes a fact finder from considering the acts or omissions of each parent in the course of an adjudicatory proceeding. To the contrary, for the reasons set forth above, I believe that a parent's fundamental rights and due process require such consideration.
B. The Adequacy 'of the Jury Instructions
{67 Having concluded that due pi'ocess requires consideration of and findings regarding each respondent parent's acts, omissions, and cirenmstances, the question for me becomes whether the jury instructions in this case precluded the jury from domg so. I believe that they did.
[ 68 Instruction 11 statedz’
A child's environment is dnjurious to the child's welfare when all the following exist:
(1) The environment is harmful to the | welfare of the child;
(2) The envu'onment is under the con- . trol, of, or is subject to change by, . the chﬂd’s parents and
(3) The environment is suff1c1ently 1nJu-rious to the child's welfare that any reasonable parents would act to change it. '
T69 Instruction 14, in turn, advised the jury, "The only issue for you to decide is the status of the child and has nothing to do with *1168the fault of the respondent parents. Adjudications of dependency or neglect are not made 'as to' parents but rather relate only to the status of the child."
T 70 In my view, these instructions did not direct the jurors to consider and make findings regarding each respondent parent's individual acts or omissions. To the contrary, when read together, they suggested to the jurors that they need not separately consider the acts or omissions of each of the four respondent parents in this case before determining that the children's environment was injurious. Cf. Leonard v. People, 149 Colo. 360, 369 P.2d 54, 62 (1962) (noting that although instructions that track the language of a statute are generally proper, they are not proper when the statute itself "may tend to create ambiguities and lead to confusion in the minds of the jurors").
{71 This confusion was compounded by the special verdict form, which asked the jurors to determine, as to each child, whether the child's "environment [was] injurious to the child's welfare." (The jury answered, "Yes," for each child, without relating that finding to any of the respondent parents.) Had the district court instead followed Colorado's pattern jury instructions, it would have required the jurors to decide whether each child's "environment [was] injurious to [his or her] welfare as a result of the respondent [parent's] acts or failures to act." See CJI-Civ, 4th 41:17 (emphasis added). I believe that such an instruction would accurately have stated the applicable legal standard.
T72 Accordingly, in my view, the division correctly concluded that the instructions at issue "misstated the law and misled the jury by suggesting that the children could be deemed to be dependent and neglected without considering, for each child, the actions or omissions of each parent." People in Interest of J.G., 2014 COA 182, ¶ 31, P.3d -. therefore agree with the division that the district court's decision should be reversed. See id. at 1 42. =--,
¶ 73 For the reasons set forth by the majority, maj. op. 1283, however, I would not require the state to prove that a child lacks at least one parent who is available, able to give the child reasonable parental care, and willing to provide such reasonable parental care. See J.G., 128 (explaining that a fit parent, Le., one who meets these criteria, has the right to the care, custody, and control of his or her children free from state intervention in the form of a dependency or neglect adjudication). Like the majority, I do not believe that either the Children's Code, the constitution, or our precedent mandates such additional requirements. Maj. op. 1 28.
C. Adjudications "As to" the Parent
T74 Because it has been the subject of much confusion, the principle that adjudications of dependency or neglect are not made "as to" the parent but rather relate only to the "status of the child" warrants comment.
175 The phrase "as to the parent" does not appear in the Children's Code, although many cases from both this court and divisions of the court of appeals have recited the principle that adjudications are not made as to the parent but rather relate to the status of the child. See, e.g., K.D., 139 P.3d at 699; People in Interest of P.D.S., 669 P.2d 627, 627-28 (Colo.App.1983). In many instances, however, the very same cases that have reiterated this principle have also stated that the adjudication was made as to the respondent parents. Compare K.D., 139 P.3d at 697 {stating that K.D. was separately adjudicated dependent or neglected "as to Mother" and "as to Father"), with id. at 699 (stating that adjudications are not made as to the parents but rather relate only to the status of the child); see also S.G.L., 214 P.3d at 585 ("Although we generally agree with the district court's statement that dependency and neglect adjudications are not made 'as to' parents but relate to the status of the child, case law also makes clear that each parent has a right to a jury determination as to whether the disputed factual averments in a dependency and neglect petition are proved.") (citations omitted).
T 76 Although the juxtaposition of the concepts "the status of the child" and "as to the parent" is perhaps unfortunate, I understand these concepts to concern distinct findings in the above-mentioned cases. Specifically, when a juvenile court makes findings relating *1169to "the status of the child," it is referring to the cireumstances surrounding the child that require the state's intervention. See K.D., 139 P.3d at 697 (noting that the child had been adjudicated dependent or neglected because his mother had admitted to suicidal ideations and depression and his father was incarcerated for domestic violence and driving while intoxicated), The phrase "as to the parent," in contrast, refers to the resolution of the petition's allegations against that parent as a respondent. See id. (noting adjudications "as to" the mother and the father at what appear to be separate hearings).
T77 Such an interpretation is consistent with my understanding of the Children's Code and with each parent's constitutional rights, as set forth above.
II. Conclusion
178 For these reasons, I respectfully dissent,
I am authorized to state that JUSTICE HOOD joins in this dissent.